Citation Nr: 9927814	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-43 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim of service connection for 
residuals of pneumonia.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right fourth metacarpal, evaluated as 10 
percent disabling from April 7, 1993 to August 1, 1999.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right fourth metacarpal, evaluated as 0 
percent disabling from August 1, 1999, including the 
propriety of the reduction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.

By rating decision in February 1964, the Boston, 
Massachusetts RO denied service connection for residuals of 
pneumonia.  The veteran was notified of that decision by 
letter dated in September 1964; however, he failed to file a 
timely appeal therefrom and that action became final. 

Recently, the veteran requested that the claim for 
entitlement to service connection for residuals of pneumonia 
be reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision by the Boston, Massachusetts RO that determined that 
no new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for residuals of 
pneumonia, denied service connection for a low back 
disability, and denied an increased (compensable) rating for 
residuals of a fracture of the right fourth metacarpal.  In 
September 1994, the rating for the veteran's right fourth 
metacarpal disability was increased from 0 percent to 10 
percent, effective from April 7, 1993, and the appeal was 
continued.  The veteran was notified in March 1999 of the 
RO's proposal to reduce the rating for his right fourth 
metacarpal disability to 0 percent.  In May 1999, the rating 
for the veteran's right fourth metacarpal disability was 
reduced from 10 percent to 0 percent, effective from August 
1, 1999.

This case was before the Board in November 1996 when it was 
remanded for additional development.  In December 1996, the 
case was transferred to the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  The weight of the medical evidence establishes that the 
veteran's low back disability, first objectively demonstrated 
many years after service, is not related to his military 
service.

2.  Entitlement to service connection for residuals of 
pneumonia was denied by rating decision dated in February 
1964; the veteran did not appeal this denial.

3.  Additional evidence submitted since February 1964 does 
not tend to show the presence of current disability related 
to service and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Evidence received since February 1964 is not new and 
material, and the veteran's claim for service connection for 
residuals of pneumonia has not been reopened.  38 U.S.C.A. 
§§ 1131, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disability

Factual Background

The veteran served on active duty from November 1956 to 
November 1958.  Service medical records dated in February 
1958 note that the veteran fell on his right hand, injuring 
his fingers.  No complaints or findings of a low back injury 
as a result of the fall were noted.  Service medical records, 
including an October 1958 release from active duty 
examination report, are negative for complaints or findings 
of a low back disability.

In January 1964, the veteran initiated a claim for service 
connection for residuals of a right hand injury, residuals of 
pneumonia, facial scars, residuals of a left hand injury, and 
warts.  No reference to complaints of a low back disability 
was noted.

A January 1979 discharge summary from Mount Auburn Hospital 
notes that the veteran was admitted with complaints of severe 
lumbosacral pain.  He reported that he injured his back while 
lifting cases of beer at work.  Examination revealed marked 
back spasm and normal x-rays.  Diagnosis was severe 
lumbosacral sprain.

Hospitalization reports from Sancta Maria Hospital dated from 
1982 to 1986 note that the veteran was seen on several 
occasions with complaints of low back pain.  A January 1982 
discharge summary notes that the veteran was admitted with 
complaints of low back pain, as well as pain in the left arm 
and neck.  Cervical and lumbar myelography showed a filling 
defect at C5-6 and at L4-5.  Diagnoses included ruptured 
cervical disc and ruptured lumbar disc.  The veteran was to 
be readmitted for surgical nerve root compression.  
Hospitalization records dated from October 1984 to November 
1984 note that the veteran was admitted with complaints of 
being unable to straighten up after rolling a barrel full of 
beer.  

Discharge diagnosis was acute ruptured lumbar disc.  August 
1986 hospitalization reports note that the veteran was 
admitted after picking up a barrel of beer at work and 
getting a sudden severe pain in his back and right leg.  It 
was noted that the veteran "hurt his back originally while 
at work . . . approximately four years ago."  Thereafter, he 
had repeated on-the-job injuries.  Examination revealed some 
flattening of the lumbar curve, spasm of the back muscles, 
and tenderness over the lower lumbar spine.  X-rays revealed 
mild degenerative disc disease of the lumbosacral spine.  A 
CT scan revealed questionable herniated nucleus pulposus.  
Discharge diagnosis was ruptured lumbar disc with back muscle 
spasm.

The veteran filed a claim for service connection for a low 
back disability in May 1993.  In a statement received by the 
RO that same month, the veteran stated that during service he 
fell on his back with his right hand behind his back.  He 
further stated that his lower back has given him trouble 
since that time.

In an August 1993 letter, Michael H. Rogers, D.C., stated 
that he first examined the veteran in October 1981.  At that 
time, the veteran complained of pain in the shoulder, 
thoraco-cervical spine and cervical spine, secondary to an 
injury sustained while lifting beer barrels.  Diagnosis was 
cervical radiculitis.  Dr. Rogers stated that he examined the 
veteran again in March 1984.  At that time, the veteran 
complained of some low back problems and reported that he had 
been tentatively diagnosed as having a herniated lumbar disc.  
Dr. Rogers indicated that he had last seen the veteran in 
1988, at which time the veteran's low back pain was becoming 
more severe.  Diagnoses were exacerbation of chronic lumbar 
intervertebral disc syndrome with accompanying lumbar facet 
syndrome and lumbosacral myositis, compounded by D.I.S.H. 
disease.

A September 1993 letter from John Molloy, M.D., notes that 
the veteran was examined with complaints of low back pain.  
The veteran reported a history of low back injury during 
active duty.  He further reported recent diagnoses of 
degenerative disc disease and herniated lumbar disc.  Dr. 
Molloy stated that the veteran felt that his current back 
problems were related to the injury that he described 
sustaining during service.

In a March 1994 letter, Dr. Rogers stated that the veteran 

had been severely injured in a 1958 Jeep 
accident and ... this accident caused him 
to injure his neck, his back and his arm.  
This was a service-related injury.

It is hypothetical at this time, but my 
opinion is that the force of the injuries 
that he sustained in the 1958 accident 
and the scar tissue that formed were 
enough to cause biomechanical aberration, 
which when compounded over 20 years of 
hard work, may have been sufficient to 
cause him the symptoms he presented with 
to this office in 1981.

The thinking along this line is that when 
tissues have been injured, scar tissue 
forms.  Scar tissue is normally weaker 
than the surrounding tissues that would 
subject it to increased tearing and micro 
tearing at the junctions of the 
tissue/scar tissues area.

It is my opinion that injuries such as 
the type that [the veteran] sustained in 
1958 could have been severe enough to 
cause a sequela of events which lead to 
his eventual disc degeneration.  

In a June 1994 letter, Dr. Rogers noted that the veteran 
reported that he had fallen off a grease rack during service 
and twisted his back.  The veteran further reported that he 
had periods of intermittent pain in the low back, mid back 
and neck thereafter.  The veteran indicated that these 
symptoms were not severe enough to 

warrant medical attention until 1981, when he was employed as 
a beer truck driver.  Dr. Rogers opined that

while [the veteran] has had numerous 
exacerbations and causative factors in 
his long history of musculoskeletal 
distress, the initial incident in which 
he fell in 1957 may have been a causative 
factor seeing that the force of the fall 
was strong enough to break knuckles in 
the right hand, and by history, [the 
veteran] had no back pain prior to the 
incident.

My working hypothesis is that the 
[veteran's] intervertebral discs may have 
suffered a micro compression which sets 
the stage for later degeneration.  This 
is naturally a hypothetical line of 
reasoning.  Given the fact that the 
[veteran] had no previous back trauma and 
subsequently had pain and symptomatology 
which caused him to modify his activities 
[it] would seem logical that the initial 
injury of 1957 could have caused the 
onset of musculoskeletal problems and 
intervertebral disc disease.  While it is 
difficult to pinpoint these issues, it 
certainly seems reasonable to me.

VA treatment reports dated in 1993 note that the veteran was 
seen for various complaints; no complaints or findings of a 
low back disability were noted.

The veteran testified during a June 1994 personal hearing 
that during service he fell and hurt his lower back.  He 
stated that he "never complained about the back" at that 
time.  He further stated that following discharge, he 
"progressively" had some back pain.  The veteran testified 
that he first sought medical treatment for his back "in the 
late [19]70's," after lifting a case of beer off a truck and 
losing all feeling in his legs.  The veteran maintained that 
"the fall [during service] realigned the spine and made the 
spine crooked, so that later on in life, possibly due to the 
job, possibly not due to the job, that this was the major 
factor in the disc problems."

In August 1994, the veteran underwent a special VA 
examination of the spine.  The examination report notes the 
veteran's complaints of low back pain with radiation to the 
right leg.  The veteran reported a history of falling and 
injuring his back during service.  The veteran further 
reported that his low back pain became severe 4-5 years after 
his discharge from service, and herniated disc was diagnosed 
in 1982.  Examination of the back revealed tenderness at L5 
and at the right sciatic notch.  Flexion was 40 degrees; 
lateral bending was 15 degrees bilaterally.  Straight-leg 
raising was positive on the right.  X-rays of the lumbosacral 
spine revealed aortic calcification.  Diagnosis was herniated 
lumbar disc at L4-5 on the right.

Following remand by the Board for additional development in 
November 1996, the veteran underwent a VA examination in 
August 1997.  The examination report notes a history-as 
reported by the veteran-of a low back injury during service 
and mild back problems for many years thereafter.  The 
veteran indicated that he did not seek medical attention for 
his low back until his low back pain increased as a result of 
his job as a beer truck driver.  Examination revealed left 
paralumbar musculospasm, no postural abnormalities and no 
fixed deformities.  Range of motion was flexion to 60 
degrees, extension to 10 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 30 degrees bilaterally; 
there was no pain on motion.  There was a decreased sensation 
of a mild nature in the right L5 root distribution.  
Diagnosis was degenerative disc disease with possible 
herniation, L4-L5 disc, with radiculitis.  In a January 1998 
addendum, the VA examiner noted that the veteran 

is quite positive about the fact that he 
has had problems with his back from the 
time of that fall [during service] for 
many years after getting out of service.  
When he was out of service, he was 
working as a truck driver for a beer 
company and eventually, he states that 
the pain in his back became markedly 
increased.  If his history is to be 
believed, and that is the only thing that 
we can go on as far as determining 
whether or not there is a relationship, 
then there is a relationship between his 
injury and his present back condition.  

The fact that he worked as a delivery man 
for a beer company would only indicate 
that he probably had an increased [sic] 
in his symptomatology because of his 
occupation, but his underlying problem 
most likely arose at the time of his 
injury while in the service.

In addition, treatment records were received from the Social 
Security Administration (SSA) in August 1998.  These 
treatment records note that the veteran was seen for various 
complaints, including a low back disability that was first 
diagnosed after an October 1981 work injury.  None of the 
medical records submitted relate a diagnosis of a low back 
disability to the veteran's military service.  A December 
1990 SSA determination notes that the veteran was awarded 
disability benefits based on his low back disability.

A November 1998 VA examination report notes the veteran's 
complaints of back pain that comes and goes.  The veteran 
reported a history of minor trauma to his back when he fell 
during service.  The veteran further reported that he did 
fairly well with his back until working as a beer truck 
driver following service.  The examiner noted that while the 
veteran was employed as a beer truck driver, he had multiple 
back injuries; diagnoses included herniated disc.  
Examination of the back revealed flexion to 70 degrees, 
extension to 15 degrees, and lateral bending to 30 degrees 
bilaterally.  There were no reflex, sensory or motor 
deficits.  There were no weaknesses.  The veteran had a 
negative straight leg-raising test.  Diagnosis was 
degenerative disc disease of the lumbar spine.  The examiner 
stated:

It is my opinion that the majority of the 
problems the veteran is experiencing is 
due directly to his civilian occupation 
as a beer truck driver and lifting heavy 
barrels of beer.  I agree with [Dr. 
Roger's] evaluation that the veteran 
might have sustained a micro-trauma to 
the vertebrae and this was the onset of 
his problem in the back , having started 
when he fell and experienced some 
discomfort in his lower back.  This is a 
possibility, but I feel it is remote.  I 
feel that the civilian occupation is the 
major cause of his back problem.  I am 
unable to distinguish the symptomatology 
he would have from the fall in service in 
1958 and to the multiple injuries that he 
had as a civilian except to say that the 
civilian injuries were, in my opinion, of 
much greater import in the development of 
his herniated disc and degenerative disc 
disease.

The veteran has submitted no additional medical evidence.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a low back disability.  A claimant 
seeking benefits under a law administered by the Secretary of 
the VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this regard, the veteran has submitted a plausible claim 
and it is further noted that it appears that all relevant 
evidence necessary to adjudicate the claim has been obtained. 

Service connection will be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d)(1998).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when; (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307 (1998)) and the veteran 
presently has the same condition; (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the medical 
evidence relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169 (1998); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In the case at hand, it is clear that a low back disability 
was not diagnosed in service or for many years after service; 
however, this does not preclude a finding of service 
connection.  Under § 3.303(d), service connection can still 
be established if all the evidence establishes that the 
disease was incurred in service.  In the case at hand, the 
veteran maintains that he sustained a low back injury when he 
fell off a grease rack during service.  Clearly, the medical 
examiners that attribute the onset of a low back disability 
to the inservice fall relied upon the history provided by the 
veteran.  Accordingly, consideration must be given to the 
credibility of the information provided by the veteran.

The service medical records from the veteran's active duty 
service, including February 1958 treatment records following 
a fall and an October 1958 release from active duty 
examination report, do not show any complaints, clinical 
findings, or diagnosis related to a low back disability.  The 
postservice medical records are negative for complaints, 
clinical findings, or diagnosis related to a low back 
disability until 1979.  Medical opinions from both the 
veteran's private physician and a VA examiner note a history 
of low back injury following a fall during service and 
diagnoses of intervertebral disc syndrome and degenerative 
disc disease of the lumbar spine.

After a complete review of the evidence of record, the Board 
concludes that the preponderance of the credible evidence is 
against the veteran's claim.  In short, the veteran' s 
testimony is not credible in light of the contemporaneously 
prepared medical evidence, which does not show that a low 
back injury was sustained during service.  Moreover, although 
the veteran submitted a claim for service connection for 
unrelated disabilities in 1964, that application for benefits 
is conspicuous for the absence of any reference to the 
disability now in issue.  The question arises as to why no 
reference was made to a low back disability at that time, if 
the veteran was in fact suffering from disability at that 
time which he believed to be the result of service.  
Statements from the veteran's private physician dated in 1993 
and 1994, as well as a 1997 VA examination report relate the 
veteran's current disability to a fall occurring during 
service; however, these statements carry little probative 
weight as they appear to have been based entirely on the 
history provided by the veteran, which is not supported by 
the objective evidence of record.  See Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  The first medical evidence of treatment for a 
back disability was in January 1979, more than 20 years after 
discharge from service.  When treated in 1979, there was no 
history of any back problems reported prior to the lifting 
injury in 1979.  The United States Court of Appeals for 
Veterans Claims has stated that  "[t]he BVA has the duty to 
assess the credibility and weight to be given the evidence."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied, 1 Vet. App. 406 (1991)).  Given the 
lack of credible supporting information, the Board finds that 
the greater weight of the credible evidence is against the 
veteran's claim that his current low back disability was the 
result of injury sustained in service.

Residuals of Pneumonia

A February 1964 rating decision denied the veteran's claim 
for service connection for residuals of pneumonia, on the 
basis that no residuals of pneumonia were demonstrated at 
separation.  Although the veteran was given written 
notification of this determination in September 1964, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the February 1964 rating decision, the RO had 
before it for consideration the veteran's service medical 
records.  A December 4, 1956 service medical record notes the 
veteran's complaints of chills, fever, and productive cough 
for two weeks.  Examination revealed a moderately injected 
pharynx, increased breath sounds, and rales and wheezes in 
the right base.  Diagnosis was lobar pneumonia.  A December 
10, 1956 service medical record notes an assessment of 
atypical pneumonitis almost completely resolved.  A December 
12, 1956 service medical record notes as assessment of normal 
chest.  June 1957 and October 1958 x-ray reports note normal 
chest.  An October 1958 release from active duty examination 
report is negative for complaints or findings related to 
pneumonia.  Upon consideration of this evidence, the RO 
denied service connection for residuals of pneumonia, holding 
that no residuals of pneumonia were demonstrated at 
separation.  The February 1964 rating decision was not 
appealed and became final.

In May 1993, the veteran requested that the claim for 
entitlement to service connection for residuals of pneumonia 
be reopened.  The newly submitted evidence includes a 
statement from the veteran received by the RO in May 1993, 
private hospitalization reports dated from 1979 to 1986, VA 
treatment records dated in 1993, statements from the 
veteran's private physicians dated in 1993 and 1994, a 
transcript from a June 1994 personal hearing, an August 1994 
VA examination report, records received from SSA in 1997 and 
1998, and VA examination reports dated in August 1997 and 
November 1998.

The private hospitalization reports dated from 1979 to 1986, 
the statements from the veteran's private physicians dated in 
1993 and 1994, the SSA records, and the 1997 and 1998 VA 
examination reports note diagnoses for disabilities not 
herein at issue.  No complaints or findings of residuals of 
pneumonia were noted.  As this medical evidence is not 
material to the claim at hand, it does not afford a basis 
upon which the veteran's claim may be reopened.

The VA treatment records note that the veteran was seen for 
various complaints in 1993.  An October 1993 treatment record 
notes an impression of mild chronic obstructive pulmonary 
disease; however, no findings relating the problem to active 
military service are given.  As the VA treatment records are 
not material to the claim at hand, demonstrating only that 
the veteran had post-service problems, they do not afford a 
basis upon which the veteran's claim may be reopened.

In addition, the other newly submitted evidence includes an 
August 1994 VA examination report.  The examination report 
notes the veteran's complaints of chronic cough productive of 
sputum and some shortness of breath.  A history of pneumonia 
during service, which cleared with medication, was noted.  
The veteran was noted to smoke 11/2 packs of cigarettes a day.  
Examination revealed that the chest expanded equally and was 
clear and resonant throughout.  The examination report 
provides no findings relating current residuals of pneumonia 
to active military service and, therefore, does not 
constitute new and material evidence sufficient to reopen the 
claim of service connection for residuals of pneumonia.

In addition, the other newly submitted evidence includes a 
1993 statement from the veteran and a transcript from a June 
1994 personal hearing.  In the 1993 statement, the veteran 
indicated that he has been having respiratory problems.  
During the 1994 personal hearing, the veteran testified that, 
almost every year since having pneumonia in service, he has 
had bad colds, which have been treated with antibiotics by a 
private medical doctor.  He reported that his doctor has 
indicated that these colds are related to bronchial 
pneumonia.  The Board notes that lay assertions of medical 
causation do not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, the veteran was advised by letter dated in January 
1979 that he needed to submit medical evidence of a link 
between the disorder in service and current symptoms, but he 
has not provided any such medical evidence.  In short, 
because the veteran's opinion is not supported by medical 
expertise, it is not probative of the issue at hand, namely 
whether the veteran has a current disability which is 
attributable to service.  Therefore, the statements do not 
afford a basis upon which the veteran's claim may be 
reopened. 


ORDER

Entitlement to service connection for a low back disability 
is denied.

New and material evidence not having been submitted, the 
claim for service connection for residuals of pneumonia is 
not reopened. 


REMAND

The veteran contends essentially that he is entitled to a 
greater evaluation for his residuals of a fracture of the 
right fourth metacarpal.

In the November 1996 Remand, the Board noted that an August 
1994 VA examination showed that the veteran was unable to 
extend the fourth and fifth fingers of his right hand.  
Examination revealed some deformity of the fourth and fifth 
metacarpal heads, with the heads displaced in the palms.  
Accordingly, the Board directed the RO to schedule the 
veteran for a VA orthopedic examination to assess the nature 
and extent of all right hand disability.  The examiner was to 
provide an opinion as to whether it is at least as likely as 
not that the veteran has any right hand disability, in 
addition to the residuals of a fracture of the right fourth 
metacarpal, which is related to an injury in service.  
Thereafter, the RO was to adjudicate the issue of service 
connection for additional disorder(s) of the right hand.

The evidence of record indicates that while the veteran 
underwent a VA orthopedic examination in August 1997, the 
report of examination does not contain all the information 
specifically requested in the November 1996 Remand.  
Specifically, no findings related to the presence or absence 
of disability in the right fifth metacarpal were noted.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the November 1996 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

In view of the forgoing, the case is REMANDED to the RO for 
the following action: 

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
assess the nature and extent of all right 
hand disability.  The examiner must 
review the claims folder prior to 
evaluating the veteran.  All indicated 
studies and tests should be performed, 
and all clinical findings clearly set 
forth.  The examiner should provide an 
opinion based upon the medical evidence 
of record as to whether it is at least as 
likely as not that the veteran has any 
right hand disability, in addition to the 
residuals of right fourth metacarpal 
fracture, which is related to an injury 
in service.  All findings and opinions 
should be reconciled with the evidence 
already of record.

2.  Thereafter, the RO should adjudicate 
the issue of service connection for 
additional disorder(s) of the right hand, 
on the basis of all evidence of record.  
If the claim for service connection for 
additional right hand disability is 
denied, the veteran should be notified of 
the decision and his right to appeal that 
decision by filing a notice of 
disagreement.  In the event that a timely 
notice of disagreement is received, full 
procedural appellate development should 
be conducted.  If the claim for service 
connection for additional right hand 
disability is granted, the RO should 
consider the total evaluation of all 
disability of the right hand, to include 
the rating for service-connected 
residuals of a fracture of the right 
fourth metacarpal, on the basis of all 
evidence and applicable law and 
regulations.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals






